Status of the claims
	Claims 1-16  are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections
Claim 2 is objected to because of the following informalities:  line 2, “trail of the vehicle” should be – the trail of the vehicle –.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  line 4, “trail of the vehicle” should be – the trail of the vehicle –.  Appropriate correction is required.

Regarding claim 3, it is objected due to its dependency on claim 2.

 
Comments
Claims 1, 4-10, 12-16 are allowed. The following is an examiner’s statement of reasons for allowance: there are currently no arts rejection to claims 1, 4-10, 12-16.
Closest reference found are
1) DOIG (US 20190339082) disclosed an intelligent transportation system, the system including receiving, from each of a plurality of intelligent transportation system stations, a local dynamic map; creating, based on the local dynamic map from each of the plurality of intelligent transportation system stations, a local collective perception map; and distributing the local collective perception map to at least one of the plurality of intelligent transportation system stations.

2) Han (US 20190263393) disclosed autonomous driving device and method, the autonomous driving device includes a driver comprising circuitry configured to drive the autonomous driving device, a sensor, a storage configured to store characteristic information for each type of obstacle, and a processor configured to control the driver based on a result of sensing of the sensor. The processor is configured to, based on an external object sensed by the sensor being recognized as an obstacle with a possibility of collision with the autonomous driving device, identify a type of the obstacle based on the characteristic information, and to control the driver to change at least one of a velocity and direction of the autonomous driving device based on the identified type of obstacle.

3) SON (US 20190035277) disclose a device for identifying external vehicle wherein the device may include a communication module and a processor configured to receive, from one or more 

4) HARUTA (JP 2005128671) disclosed a system for recording vehicle travel and vehicle traffic accident notifying system wherein a position-measuring means measures the current position of the vehicle. An information recording means updates and records the position information from 

However, the cited references did not disclose the claimed limitation of the independent claims 1 and 10:
“updating the communication period based on the first information and the second information such that a moving range of the vehicle during the communication period corresponds to a reference value;” combined with
	“determining whether an accident involving the vehicle has occurred based on whether updated first information is received from the vehicle for the updated communication period;”

	Please cancel claim 17 so that allowance for the case could be issued in the next OA.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685